UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-7244



CHARLES WRIGHT,

                                              Plaintiff - Appellant,

          versus


GENE JOHNSON, Deputy Director; DAVID A.
GARRAGHTY,   Chief  Warden;    RUFUS   FLEMING,
Regional Director; S. AVENT, Associate Warden;
BELINDA CARABALLO, Unit Manager; SERGEANT
HAYHURST,   Investigator;   R.    BAILEY,   Lab
Technician,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. James R. Spencer, District Judge.
(CA-01-215-3)


Submitted:   January 31, 2002             Decided:   February 6, 2002


Before NIEMEYER, WILLIAMS, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Charles Wright, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Charles Wright appeals the district court’s order denying

relief on his 42 U.S.C.A. § 1983 (West Supp. 2001) complaint.   We

have reviewed the record and the district court’s opinion accepting

the magistrate judge’s recommendation and find no reversible error.

Accordingly, we affirm on the reasoning of the district court.

Wright v. Johnson, No. CA-01-215-3 (E.D. Va. July 16, 2001).    We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                2